                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

IN RE:                                            §
                                                  §
BRANDON WRIGHT,                                   §          CASE NO: 19-81669-CRJ-7
                                                  §
      Debtor.                                     §          (Chapter 7)


BRANDON WRIGHT,                                   §
    Plaintiff,                                    §
                                                  §
v.                                                §          ADVERSARY NO: 19-80069-CRJ
                                                  §
BELMONT HILL APARTMENTS                           §
and NATIONAL CREDIT SYSTEMS, INC.,                §
     Defendants.                                  §



         DEFENDANT NATIONAL CREDIT SYSTEM’S INC.’S REPLY TO
   PLAINTIFF’S OPPOSITION TO DEFENDANT NATIONAL CREDIT SYSTEMS
 INC.’S MOTION TO DISMISS COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6)


         In reply to Plaintiff’s Opposition to Defendant National Credit Systems, Inc.’s Motion to

Dismiss Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) [Doc. 15] (the “Response”) Defendant

National Credit Systems, Inc. (“Defendant NCS”) provides as follows:


                                     PLAINTIFF’S ALLEGATIONS

                1.      Throughout the Response, Plaintiff relies on statements in the Complaint

         that can only be characterized as speculation or conclusions, particularly when looking at

         the allegations. Specifically, Plaintiff relies on the following statements to satisfy that

         “factual content” required to satisfy Iqbal and Twombly, along with Defendant NCS’s

         comments:



DEFENDANT NCS’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS                        Page 1


Case 19-80069-CRJ         Doc 17    Filed 11/27/19 Entered 11/27/19 11:24:52            Desc Main
                                    Document     Page 1 of 6
              Plaintiff’s Averment                               Defendant NCS Reply

“[t]he defendants conduct was particularly Plaintiff’s            averment     is   conclusory     and
remarkable in that they received notice contradicted by the Complaint.                           While
through the Chapter 7 Bankruptcy and also Plaintiff uses “Defendants” plural and refers
through a Suggestion of Bankruptcy filed in to “they” in such averment, Plaintiff’s
the      above-reference      [sic]    civil    suit. Schedules in his underlying bankruptcy case
Therefore, they cannot disavow notice nor the (Schedule D/E at Doc. 13 at pp. 12-14) show
intentionality of their conduct. Clearly, there that notice was only provided to Defendant
are no adequate systems and procedures in Belmont, not NCS. Likewise, as shown by
place to prevent such transgressions.” See the the Suggestion of Bankruptcy attached to the
Response at p. 1, citing the Complaint Complaint, NCS was not a party, nor
(emphasis in original).                               provided with service.

“The Adversary Proceeding filed by the Again, Plaintiff’s averment is completely
Plaintiff alleges that both Defendants had conclusory. Plaintiff never provides a factual
either notice or actual knowledge of the statement how Defendant NCS had notice of
bankruptcy filing. The Plaintiff contends that Plaintiff’s Bankruptcy.
it is not only plausible, but highly likely that
National Credit Systems, Inc. had notice of
the bankruptcy.” Response at p. 2.

“Indeed the Suggestion of Bankruptcy filed Plaintiff’s averment is devoid of any facts and
by the Plaintiff was public record. Surely, a contains only speculation (which isn’t even
large and sophisticated creditor like National included in the Complaint), then ends with
Credit     Systems,   Inc.    has     systems   and another conclusory statement unsupported by
procedures in place to take note of significant any facts.
matters that affect the propriety of their
collection efforts. Likewise, perhaps the
contractual arrangement between National
Credit Systems, Inc. and Belmont Hill

DEFENDANT NCS’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS                             Page 2


Case 19-80069-CRJ            Doc 17     Filed 11/27/19 Entered 11/27/19 11:24:52           Desc Main
                                        Document     Page 2 of 6
Apartments required timely communication
between the parties as to important matters
affecting their relationship.     It is indeed
plausible, given the business relationship
between the Defendants that National Credit
Systems, Inc. had notice and knowledge of
the Plaintiff’s bankruptcy filing.    Plausible,
not just possible.



                                     ARGUMENT & AUTHORITY

               2.     As stated in Defendant NCS’s Motion, conclusory statements cannot

       satisfy the necessary pleading standard to survive a Rule 12(b)(6) motion to dismiss. See

       e.g., Hirsh v. Silversea Cruises Ltd, 2015 U.S. Dist. LEXIS 191529 at *4-5 (S.D. Fla.

       March 5, 2015):

                       [t]he court need not take allegations as true if they are merely
               “threadbare recitals of a cause of action’s elements, supported by mere
               conclusory statements.” Iqbal, 556 U.S. at 663. “Mere labels and
               conclusions or a formulaic recitation of the elements of a cause of action
               will not do, and a plaintiff cannot rely on naked assertions devoid of
               further factual enhancement.” Franklin v. Curry, 738 F.3d 1246, 1251
               (11th Cir. 2013). “[I]f allegations are indeed more conclusory than factual,
               then the court does not have to assume their truth.” Chaparro v. Carnival
               Corp., 693 F.3d 1333, 1337 (11th Cir. 2012). In sum, “[t]he plausibility
               standard ‘calls for enough fact to raise a reasonable expectation that
               discovery will reveal evidence’ of the defendant’s liability.” Miyahira v.
               Vitacost.com,     Inc.,     715     F.3d     1257,   1265     (11th     Cir.
               2013) (quoting Twombly, 550 U.S. at 556).

               3.     Similarly, speculation “will not do”. See Twombly, 550 U.S. at 555

       (“Factual allegations must be enough to raise a right to relief above the speculative

       level”) (citing 5 C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp 235-

       236 (3d ed. 2004)). Conclusory statements cannot satisfy the necessary pleading standard


DEFENDANT NCS’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS                      Page 3


Case 19-80069-CRJ        Doc 17      Filed 11/27/19 Entered 11/27/19 11:24:52          Desc Main
                                     Document     Page 3 of 6
       to survive a Rule 12(b)(6) motion to dismiss. See e.g., Jones Stephens Corp v. Coastal

       Ningbo Hardware Mfg. Co., 2019 U.S. Dist. LEXIS 55437 at *2-3 (N.D. Ala. April 1,

       2019):

                         A motion to dismiss challenges the legal sufficiency of a
                 complaint. Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a
                 defendant can move to dismiss a complaint for “failure to state a claim
                 upon which relief can be granted.” The complaint will survive
                 the motion to dismiss if it alleges “enough facts to state a claim to relief
                 that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
                 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). For a complaint to be
                 “plausible on its face,” it must contain enough “factual content that allows
                 the court to draw the reasonable inference that the defendant is liable for
                 the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.
                 1937, 173 L. Ed. 2d 868 (2009). And the court accepts as true the factual
                 allegations in the complaint. Id. But not all allegations
                 can defeat a motion to dismiss. “[L]abels            and         conclusions”
                 and speculation “will not do.” Twombly, 550 U.S. at 555. So, the court
                 will look only at well-pled facts, and if those facts, accepted as true, state a
                 plausible claim for relief, then the complaint will survive
                 the motion to dismiss. Iqbal, 556 U.S. at 678.

                                        CONCLUSION & PRAYER

                 4.      Under Twombly and Iqbal, Plaintiff’s Complaint simply fails to include

       the well-pled facts to establish a plausible claim that Defendant NCS willfully violated

       the Automatic Stay as set out in the Motion.1 Nor does Plaintiff even address Defendant

       NCS’s authority that knowledge of a principal is not imputed to an agent.2 As such,


       1
           See e.g., Gordon v. Taylor (In re Taylor), 430 B.R. 305, 313 (Bankr. N.D. Ga. 2010):

                          The test for determining whether a violation of the automatic stay is
                 willful is: (1) whether the creditor knew of the stay, and (2) whether creditor’s
                 actions, which violated the automatic stay, were intentional. Jove Eng’g v. IRS,
                 92 F.3d 1539, 1555-57 (11th Cir. 1996).
       2
         See e.g., Gordon v. Taylor Siharath v. Citifinancial Servs. (in Re Siharath), 285 B.R. 299, 301
(Bankr. D. Minn. 2002):

                         Pursuant to the “imputed knowledge rule of agency,” knowledge from
                 the agent is imputed to its principal because when an agent acts within the scope

DEFENDANT NCS’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS                                 Page 4


Case 19-80069-CRJ           Doc 17    Filed 11/27/19 Entered 11/27/19 11:24:52                Desc Main
                                      Document     Page 4 of 6
      Defendant NCS requests that the Court grant the Motion and prays for such other and

      further relief to which it may be entitled.


                                              Respectfully submitted,

                                              /s/ William P. Traylor, III
                                              William P. Traylor, III (TRA 002)
                                              Federal Court No. asb-5762-r79w
                                              ttraylor@yearout.net

                                              /s/ Jason L. Yearout
                                              Jason L. Yearout (YEA 011)
                                              Federal Count No. asb-4487-t80j
                                              jyearout@yearout.net

                                              OF COUNSEL:
                                              YEAROUT & TRAYLOR, P.C.
                                              3300 Cahaba Road, Ste. 300
                                              Birmingham, AL 35203
                                              (205) 414-8160
                                              (205) 414-8199 Facsimile

                                              ATTORNEYS FOR DEFENDANT
                                              NATIONAL CREDIT SYSTEMS, INC.




             of an agency relation, there is an identity of interests between the principal and
             his agent. It is presumed that the agent will perform its duty and communicate to
             his principal the facts that the agent acquires while acting within the scope of the
             agency relationship. The imputed knowledge rule of agency, however, does not
             operate in the converse, and the agent cannot be imputed with the information
             which its principal has failed to give it. An agent may rely upon the
             representations of his principal and the principal’s undisclosed knowledge is not
             imputed to him.


DEFENDANT NCS’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS                                Page 5


Case 19-80069-CRJ       Doc 17     Filed 11/27/19 Entered 11/27/19 11:24:52                  Desc Main
                                   Document     Page 5 of 6
                                  CERTIFICATE OF SERVICE

        On November 27, 2019, I electronically submitted the foregoing document with the clerk
of court for the U.S. Bankruptcy Court, Northern District of Alabama using the electronic case
filing system of the court. I hereby certify that I have served all counsel and/or pro se parties of
record electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2)
as follows:

       John C. Larsen, Esq. VIA ECF
       LARSEN LAW P.C.
       1733 Winchester Road
       Huntsville, AL 35811
                                                     OF COUNSEL
                                                     /s/ William P. Traylor, III




DEFENDANT NCS’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS                        Page 6


Case 19-80069-CRJ        Doc 17    Filed 11/27/19 Entered 11/27/19 11:24:52             Desc Main
                                   Document     Page 6 of 6
